TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00088-CR





La’Afrique James Hollie, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 49829, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
La’Afrique James Hollie seeks to appeal from a judgment of conviction for
aggravated robbery rendered after the court revoked his deferred adjudication community supervision
and adjudged him guilty.  The trial court has certified that Hollie waived his right of appeal.  See
Tex. R. App. P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also
Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).
The court has also certified that this is a plea-bargain case.  Rule 25.2(a)(2) does not
apply, however, to bargained pleas of true at an adjudication hearing.  See Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005).  See also Hargesheimer v. State, No. PD-1610-04, 2006
Tex. Crim. App. LEXIS 17, at *17-19 (Tex. Crim. App. Jan. 18, 2006).

Based on the certification that Hollie waived his right of appeal, the appeal is
dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   March 2, 2006
Do Not Publish